           Case 1:19-cv-01466-NONE-SKO Document 86 Filed 01/19/21 Page 1 of 3



 1
     CURTIS LEE MORRISON (State Bar No. 321106)
 2   THE LAW OFFICE OF RAFAEL URENA
     925 N. La Brea, 4th Floor
 3
     Los Angeles, California 90038
 4   Telephone: (703) 989-4424
     Email: curtis@curtismorrisonlaw.com
 5   Attorney for Plaintiffs
 6

 7
                           UNITED STATES DISTRICT COURT
 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

       SEYED AMIN SAM
11                                                   Case No.: 1:19−CV−01466−NONE−SKO
       MOTAGHEDI, ET AL.,
12
           Plaintiffs,                               STIPULATION AND PROPOSED
13                                                   ORDER TO EXTEND DEADLINE
14            v.
15     MICHAEL R. POMPEO, ET AL.,                    (Doc. 85)
16         Defendants.                               Honorable Judge Sheila K. Oberto
17

18

19          In lieu of pending motions awaiting judgment in his case, including Plaintiffs’ March 16,

20   2020 Motion under F.R.C.P. 12(f). (Dkt. No. 58), Plaintiffs’ October 5, 2020 Motion to Compel

21   Production of the Complete Administrative Record. (Dkt. No. 77), and Defendants’ August 10,
22   2020 Motion to Dimiss/Stay. (Dkt. No. 67), Plaintiffs, hereby request an extension of deadlines
23
     set in the Court’s order (Dkt. No. 82). Defendants do not object and they do not intend to file an
24
     opposition at this time because defendants have requested a stay in all briefing deadlines. Dkt.
25
     67.
26

27

28
          Case 1:19-cv-01466-NONE-SKO Document 86 Filed 01/19/21 Page 2 of 3


            The parties now stipulate that the date for filing Plaintiffs’ motion for summary judgment
 1
     should be extended to February 2, 2021.
 2

 3

 4   Dated: January 15, 2021

 5
                                                  /s/ CURTIS LEE MORRISON
 6
                                                  CURTIS LEE MORRISON
 7
                                                  Attorney for the Plaintiffs
 8

 9   Dated: January 15, 2021

10                                                MCGREGOR W. SCOTT
                                                  United States Attorney
11
                                                  /s/ AUDREY B. HEMESATH
12                                                AUDREY B. HEMESATH
                                                  Assistant United States Attorney
13

14
                                                  ORDER
15
            Pursuant to the stipulation of the parties (Doc. 85), and good cause appearing, IT IS
16
     HEREBY ORDERED that the case schedule (Doc. 82) is MODIFIED as follows:
17

18          1.     Plaintiffs’ motion for summary judgment shall be filed by no later than February

19                 2, 2021.

20          2.     Defendants’ opposition to Plaintiffs’ motion, as well as their cross-motion for

                   summary judgment, shall be filed by no later than February 23, 2021.
21
            3.     Plaintiffs’ reply brief in support of their motion, as well as their opposition to
22
                   Defendants’ cross-motion for summary judgment, shall be filed by no later March
23
                   9, 2021.
24

25

26

27

28
          Case 1:19-cv-01466-NONE-SKO Document 86 Filed 01/19/21 Page 3 of 3



 1            4.      Plaintiffs’ motion for summary judgment and Defendants’ cross-motion for

 2                    summary judgment shall be set for hearing no later than April 7, 2021.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:        January 19, 2021                               /s/   Sheila K. Oberto       .
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
